In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-16-00128-CV


              IN THE INTEREST OF C.G.H., K.W. AND B.W., CHILDREN

                           On Appeal from the 222nd District Court
                                 Deaf Smith County, Texas
              Trial Court No. DR-14G-094, Honorable Roland D. Saul, Presiding

                                       April 15, 2016

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellants, B.W. and T.W., filed separate notices of appeal in the above-

referenced cause without paying the requisite filing fee. By letters dated March 30,

2016, this court directed Appellants to pay the filing fee or file an affidavit of indigence in

compliance with Rule 20.1(b) of the appellate rules by April 11, 2016, or the appeal

would be subject to dismissal without further notice. TEX. R. APP. P. 42.3(c) (stating that

an appellate court may dismiss an appeal because the appellant failed to comply with a

requirement of the appellate rules, a court order, or a notice from the clerk requiring a

response or other action within a specified time). To date, Appellants have not paid the

filing fee. Nor have Appellants filed an affidavit of indigence. Nor have they contacted
this court regarding the directives in our March 30, 2016 letter.    Furthermore the

deadline set in that letter has lapsed.

       Because Appellants have failed to comply with a court order and notice from the

clerk requiring a response within a specified time, we dismiss the proceeding pursuant

to Texas Rule of Appellate Procedure 42.3(c).



                                                     Per Curiam




                                          2